Case 1:19-cv-01339-DDD-JPM Document 31-2 Filed 09/02/20 Page 1 of 1 PageID #: 1660




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA


   JERRY MCKINNEY                                             NO. 1:19-CV-01339-DDD-JPM

   V.

   RAPIDES PARISH SHERIFF’S OFFICE AND
   SHERIFF WILLIAM EARL HILTON

                                                 ORDER

          CONSIDERING THE FOREGOING, IT IS HEREBY ORDERED that the Motion to for

   Extension of Time to Respond to Plaintiff’s Motion for Summary Judgment is GRANTED. Defendant

   is provided 45 days following the deposition of Plaintiff to respond to Plaintiff’s Motion for Summary

   Judgment.

          ALEXANDRIA, Louisiana, this 1st day of September, 2020.




                                       ________________________
                                               JUDGE
